DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 (lns 2-3) should be amended to “the wiring member for the rotating electrical machine comprising a plurality of conductive wires”
Claims 2-8 should be amended to “The arrangement structure of the wiring member for the rotating electrical machine according to claim” to be grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 (last two paragraphs) “wherein the cushioning member includes at least one selected from the group consisting of fluorocarbon rubber, silicone rubber, acrylic rubber and hydrogenated nitrile rubber, and wherein a thickness of the cushioning member is not less than 0.5 mm and not more than 5 mm” is new matter.  
The specification states the thickness is dependent on the type of material employed and gives the example for the thickness of fluorocarbon rubber (pg 4, para [0040], reproduced below).

    PNG
    media_image1.png
    184
    561
    media_image1.png
    Greyscale

The specification does not give thickness for silicone rubber, acrylic rubber or hydrogenated nitrile rubber, which are different materials with different elastic modulus than fluorocarbon rubber. 
The claim limitation recites that at least one of the listed materials is included in the cushioning member, therefore any material that is not fluorocarbon rubber is not disclosed as having a thickness not less than 0.5mm and not more than 5 mm and is new matter. claims 2-8 are rejected since they depend on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (last two paragraphs) “wherein the cushioning member includes at least one selected from the group consisting of fluorocarbon rubber, silicone rubber, acrylic rubber and hydrogenated nitrile rubber, and wherein a thickness of the cushioning member is not less than 0.5 mm and not more than 5 mm” is new matter.  
The specification states the thickness is dependent on the type of material employed and gives the example for the thickness of fluorocarbon rubber (pg 4, para [0040], reproduced below).

    PNG
    media_image2.png
    177
    616
    media_image2.png
    Greyscale

The specification does not give thickness for silicone rubber, acrylic rubber or hydrogenated nitrile rubber, which are different materials with different elastic modulus than fluorocarbon rubber. 
The claim limitation recites that at least one of the listed materials is included in the cushioning member, resulting in materials other than fluorocarbon rubber forming the cushioning member. It is unclear if silicone rubber, acrylic rubber and hydrogenated nitrile rubber have a thickness not less than 0.5mm and not more than 5 mm. In order to further prosecution examiner will interpret “a thickness of the cushioning member is not less than 0.5 mm and not more than 5 mm” to only apply to cushioning members including fluorocarbon rubber. Claims 2-8 are rejected since they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US20120319513, “Okamoto”).
Re claim 1, Okamoto discloses an arrangement structure of a wiring member for a rotating electrical machine being configured in such a manner that the wiring member (figs 1-3, para [0036], includes 10U) for the rotating electrical machine (para [0035]) comprising a plurality of conductive wires 20H (figs 1-3, para [0036]) and connecting coil ends of a stator to electrodes 20T of a terminal block in the rotating electrical machine (figs 1-4, para [0036], stator inherent for an electric motor & coil ends are connected to motor side connecting terminals 20M to provide power) is arranged on an arranging target member (figs 1-2, para [0056] & [0047], 10D or 200), 
wherein the wiring member for the rotating electrical machine comprises 
a holding portion 10U including a molded resin (para [0036]) so as to cover all the plurality of conductive wires 20H together (para [0044], covers 20H in 10E) and holds the plurality of conductive wires 20H (figs 1-3), 
a cushioning member 60 (figs 1-3, para [0047]) comprising an elastic body (para [0047]) is provided between the holding portion 10U and the arranging target member 10D (figs 1-3), 
wherein the holding portion 10U is arranged on the arranging target member 10D via the cushioning member 60 (figs 1-3, para [0047] & [0056]),
wherein the cushioning member 60 includes at least one selected from the group consisting of fluorocarbon rubber, silicone rubber, acrylic rubber and hydrogenated nitrile rubber (para [0050], acrylic rubber), and
wherein a thickness of the cushioning member is not less than 0.5 mm and not more than 5 mm (as best understood by examiner this limitation only applies to fluorocarbon rubber; para [0050]).
Re claim 3, Okamoto discloses claim 1 as discussed above. Okamoto further discloses the cushioning member 60 is fixed to at least one of the holding portion 10U and the arranging target member 10D (figs 1-2, para [0047] & [0056]).
Re claim 8, Okamoto discloses claim 1 as discussed above. Okamoto further discloses the plurality of conductive wires 20H comprise connecting portions 20M (figs 1-3, para [0036]) to be in contact with and connected to the coil ends respectively (figs 1-3, para [0040]), and wherein each of the connecting portions 20M has a flat surface facing the corresponding coil end (figs 1-3, para [0040]).

    PNG
    media_image3.png
    409
    866
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koiwai et al. (US20160380502, “Koiwai”) in view of Haruno et al. (US20160336829, “Haruno”) and Hara (FR2466093, “Hara”).
Re claim 1, Koiwai discloses an arrangement structure of a wiring member for a rotating electrical machine being configured in such a manner that the wiring member  (figs 1-3, para [0041], includes 8-9 & 11) for the rotating electrical machine 1 comprising a plurality of conductive wires 5 (figs 1-3, para [0043]) and connecting coil ends 4b of a stator 4 (fig 1, para [0033]-[0034]) to electrodes of a terminal block 12 (fig 1, para [0039]) in the rotating electrical machine 1 is arranged on an arranging target member 13e, 
wherein the wiring member for rotating electrical machine 1 comprises 
a holding portion 8 (figs 1-3, para [0042]) so as to cover all the plurality of conductive wires 5 together and holds the plurality of conductive wires 5 (figs 1-3, para [0043]-[0044]), 
a cushioning member 9 comprising an elastic body (figs 1-3 & 4-5, [0045]) is provided between the holding portion 8 and the arranging target member 13e (figs 1, 3 & 5, para [0046]), 
the holding portion 8 is arranged on the arranging target member 13e via the cushioning member 9 (figs 1, 3 & 5, para [0046]),
wherein (para [0005]).
Koiwai discloses claim 1 except for: 
the holding portion including a molded resin; 
the cushioning member includes at least one selected from the group consisting of fluorocarbon rubber, silicone rubber, acrylic rubber and hydrogenated nitrile rubber; and
a thickness of the cushioning member is not less than 0.5 mm and not more than 5 mm.
Haruno discloses the holding portion 30 includes a molded resin (figs 1-2d, para [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the holding portion of Koiwai to include a molded resin, as disclosed by Haruno, in order to form the holding portion from a chemical, moisture and heat resistant material, as taught by Haruno (para [0033]), as well as an insulation material.  
Hara discloses silicone rubber has very high elasticity (pg , 1st indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cushioning member of Koiwai in view of Haruno to include silicone rubber, as disclosed by Hara, in order to form the cushioning member from a very high elastic material. Specifically Koiwai discloses the elasticity of the cushioning member 9 has higher elasticity than the partition wall 8 (para [0045]), so a very high elasticity material like silicone rubber would ensure that cushioning member 9 has higher elasticity than the partition wall. 
Koiwai further discloses that changing the thickness of the cushioning member 9 effects the vertical position H4 of the bolts B1 (fig 5, para [0057]-[0059]), making the thickness of the cushioning member 9 a result effective variable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the thickness of the cushioning member to be not less than 0.5 mm and not more than 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One in the art would be motivated to configure the thickness of the cushioning member 9 to be in the above claimed range in order to ensure that the bolt vertical position H4 is below the vertical position H1, as taught by Koiwai (fig 5, para [0059]).
Re claim 2, Koiwai in view of Haruno and Hara discloses claim 1 as discussed above. Koiwai further discloses the cushioning member 9 comprises a softer material than the holding portion 8 (para [0045]).
Re claim 3, Koiwai in view of Haruno and Hara discloses claim 1 as discussed above. Koiwai further discloses the cushioning member 9 is fixed to at least one of the holding portion 8 and the arranging target member 13e (figs 1, 3 & 5, para [0046]).
Re claim 4, Koiwai in view of Haruno and Hara discloses claim 3 as discussed above. Koiwai further discloses the cushioning member 9 comprises a sheet-shaped member (figs 1 & 3-5) that is adhered and fixed to at least one of the holding portion 8 and the arranging target member 133 (figs 1 & 3-5, para [0046]).
Re claim 6, Koiwai in view of Haruno and Hara discloses claim 1 as discussed above. Koiwai further discloses the arranging target member 13e comprises a stator core or a housing 13 of the rotating electrical machine 1 (figs 1 & 3, housing).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Ganter et al. (WO03001647, “Ganter”).
Re claim 5, Okamoto discloses claim 3 as discussed above but is silent with respect to the cushioning member is molded integrally with the holding portion.
Ganter discloses the cushioning member 84 is molded integrally with the holding portion 80 (figs 1-2, pg 3, lns 49-52; & pg 5, lns 31-33 & 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cushioning member of Okamoto to be molded integrally with the holding portion, as disclosed by Ganter, in order to attached the cushioning member in a known way, as taught by Ganter (pg 3, lns 49-52 & pg 5, lns 31-33).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The main reason for indicating claim 7 as allowable is the inclusion of the limitations, inter alia, of:
 “The arrangement structure of wiring member for rotating electrical machine according to claim 1, 
wherein the holding portion (201) further comprises a main body (201a) holding the plurality of conductive wires (21-26), and plural protruding portions (201b-d) protruding from the main body to cover portions of the plurality of conductive wires extending out of the main body toward the coil ends (320), and 
wherein the cushioning member (101) comprises a main body-protector portion (101a) covering a bottom surface of the main body, and protruding portion-protector portions (101b-d) covering bottom surfaces of the plural protruding portions.”

    PNG
    media_image4.png
    617
    571
    media_image4.png
    Greyscale

The closest prior art Okamoto et al. (US20120319513) and Koiwai et al. (US20160380502), either alone or in combination, do not disclose the above limitations.
Okamoto discloses the holding portion 10U includes a main body (figs 1-2 & below) and a protruding portion (figs 1-2 & below) to cover portions of the plurality of conductive wires 20H (figs 1-2 & below) and the cushioning member 60 comprises a main body-protector portion covering a bottom surface of the main body, and a protruding portion-protector portion covering a bottom surface of the protruding portion (figs 1-2 & below). Okamoto does not disclose a plurality of protruding portions or a plurality of protruding portion-protector portions.

    PNG
    media_image5.png
    347
    563
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    556
    519
    media_image6.png
    Greyscale

Koiwai discloses the holding portion 8 with protruding portions 11 and cushioning member 9 (figs 1-2), but does not disclose a plurality of protruding portion-protector portions.

    PNG
    media_image7.png
    615
    420
    media_image7.png
    Greyscale


Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. 
Applicant argues that Okamoto does not disclose the thickness of the cushioning member 60 is not less than 0.5mm and not more than 5mm (pg 5, last para to pg 6, 1st para). Examiner disagrees.
As discussed above in the 35 U.S.C. 112(b) rejection of claim 1, it is not clear if the claimed thickness range includes silicone rubber, acrylic rubber and hydrogenated nitrile rubber, since applicant discloses the thickness is dependent on the elastic modulus of the material and only gives the example of fluorocarbon rubber. Therefore as interpreted by examiner, Okamoto discloses the limitation, since Okamoto discloses the material for the cushioning member 60 is acrylic rubber (para [0050]).
Applicant argues that Okamoto does not disclose the cushioning member is one of the claimed rubbers (pg 6, 2nd para). Examiner disagrees.
Okamoto discloses the material for the cushioning member 60 is acrylic rubber (para [0050]).

Applicant’s arguments with respect to claim 1 with respect to the material and thickness of the cushioning member of Koiwai (pg 6, 3rd para) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zugeleder et al. (US20180163728) discloses seal ring 165 has a diameter 1, 1.2 or 1.4 mm (figs 1-2, para [0040]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC JOHNSON/Examiner, Art Unit 2834